IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE MATTER OF: RESUMPTION OF : No. 110 MM 2015
USE OF INDICTING GRAND JURIES IN :
DAUPHIN COUNTY                   :
                                 :
                                 :
PETITION OF: RICHARD A. LEWIS,   :
PRESIDENT JUDGE OF DAUPHIN       :
COUNTY COURT OF COMMON PLEAS :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2015, the Petition to Summon an Indicting

Grand Jury is GRANTED.